DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-14, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Par. 6 is the background of the invention and only discloses the need for placement in a three-dimensional resin transfer mold. Thus there is insufficient support to claim 1 the fiber preform has a shape “that corresponds to a shape of a three-dimensional resin transfer mold”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable Gessler et al. (US20040074589), and further in view of Guevel et al. (US5910361) and Buckley et al. (US20070023975). 
As to claim 1.    Gessler et al. discloses a fiber preform (see e.g. multilayer tailored fiber placement (TFP) Preforms in abstract), the fiber preform comprising:
a substrate (see e.g. substrate material 2 in Fig 1, Par. 27);
a fiber bundle comprising reinforcing fibers (see e.g. reinforcing fiber 1 in Fig 1, Par. 27, wherein reinforcing fibers 1 can be rovings of glass and carbon filaments in Par. 27); and
a thermoplastic thread (see e.g. the fixing thread 3 in Fig 1, wherein the fixing thread used for sewing is advantageously a thermoplastic thread or a hot melt yarn in low melting point in Par. 36);
wherein the fiber bundle is arranged on the substrate and attached to the substrate by a plurality of stitches of the thermoplastic thread to form a first preform layer having a principal orientation(see e.g. reinforcing fiber rovings or bundles 1 is at first placed on substrate 2 in the desired principal direction of stress and then sewn onto substrate 2 using a fixing thread 3(zigzag stitch) in Par. 27), said thermoplastic thread melted to retain the fiber preform shape(see e.g. thermally meltable fixing thread having a low melting point may also be used to sew on the reinforcing fibers in Par. 35. FIG. 2 shows a schematic cross-section of a structure made up of several superimposed reinforcing fibers.  Three reinforcing fiber layers 1a, 1b, 1c, which are sewn onto substrate 2, are indicated in Par. 30. The tear-off fabric may now be easily detached from this pre-fixed fiber structure without the reinforcing fibers changing their position.  In this way, a pre-fixed 3D structure of reinforcing fibers 5b is created, which contains no fixing fibers and overall has adequate strength and stability for further processing (see FIG. 4) in Par. 39).
Gessler et al. discloses reinforcing fibers 1 can be rovings of glass and carbon filaments in Par. 27. Gessler et al. discloses thermoplastic stitching fixing thread made of 2nd thermoplastic materials can have a low melting point of around 85 degree C (see e.g. Par. 35). 
Gessler et al. however does not explicitly discloses the fiber preform non-planar three-dimensional shape, the fiber bundle comprise thermoplastic fibers, the thermoplastic fibers having a first melting temperature, thermoplastic thread having a second melting temperature that is lower than the first melting temperature of the thermoplastic fibers, and the non-planar three dimensional shape that corresponds to a shape of a three-dimensional resin transfer mold.
Guevel et al. (US5910361) discloses using hybrid yarn to make complex molded parts in the industry, automobiles, and aeronautics and particularly for upholstering the interiors of aircraft and helicopter cabins(see e.g. line 4-10 in column 3) because hybrid yarn having all the properties of the yarn and additionally having excellent deformability allowing hot-stamped portions with deep shapes to be produced without breakage and without formation of folds which are prejudicial to the homogeneity of such portions. The including of filament of thermoplastic fiber for wrapping ensures cohesion of the reinforcement yarn, allows a bundle of very-high-modulus organic or inorganic fibers to be used to form a yarn in which each fibrous element remains straight, thus avoiding twisting that would bring about internal stresses in the fibers(see e.g. line 30-40 in column 2). 
Guevel et al. discloses the hybrid yarn is made from carbon based reinforcing fiber and thermoplastic matrix fibers. The  The reinforcing fibers are chosen from carbon, aramid, or glass fibers while the thermoplastic fibers are chosen from polyether ether ketone (PEEK), phenylene polysulfide (PPS), polyether sulfone (PES), polyetherimide (PEI), as well as other fibers known to be used for the purpose such as polyamides and polyimides in line 55-61 in column 2. 
Both Gessler et al. and Guevel et al. are analogous in the field of molded parts comprising carbon or glass reinforcement fibers, it would have been obvious for a person with ordinary skills in the art to modify the carbon or glass reinforcement fibers of Gessler et al. to be hybrid fibers comprising both carbon or glass reinforcement fibers and thermoplastic fibers such as polyether ether ketone (PEEK), phenylene polysulfide (PPS), polyether sulfone (PES), polyetherimide (PEI) as taught by Guevel et al. because hybrid yarn having all the properties of the different types of yarns and additionally having excellent deformability allowing hot-stamped portions with deep shapes to be produced without breakage and without formation of folds which are prejudicial to the homogeneity of such portions. The including of filament of thermoplastic fiber for wrapping ensures cohesion of the reinforcement yarn, allows a bundle of very-high-modulus organic or inorganic fibers to be used to form a yarn in which each fibrous element remains straight, thus avoiding twisting that would bring about internal stresses in the fibers (see e.g. line 30-40 in column 2) as suggested by Guevel et al. 
It would also have been obvious for a person with ordinary skills in the art to modify molded article and/or preform of Gessler et al. to be made to complex molded parts in the industry, automobiles, and aeronautics and particularly for upholstering the interiors of aircraft and helicopter cabins as taught by Guevel et al. (see e.g. line 4-10 in column 3) such as it is greatly desired for automobile, aeronautics, aircraft, or helicopter cabins to comprise light while strong carbon fiber reinforced resin molded parts. As it is commonly known that automobile, aeronautics, aircraft, or helicopter cabins all comprise non-planar three- dimensional shape. As the result, the preform within the molded article will also have complex shape such as non-planar three- dimensional shape. 
The 1st thermoplastic fiber taught by Guevel et al. that can be added to the fiber bundle has higher melting temperature, wherein those first thermoplastic fiber such as PEEK has high melting point of 343 °C, PPS has high melting point (280°C), PES has melting point of can be 380 °C, PEI melting point is around 350 °C. 
The 2nd thermoplastic that is used for stitching fixing thermoplastic thread taught by Gessler et al. has a lower melting point of around 85 °C than the 1st thermoplastic fiber (see e.g. Par. 35 of Gessler et al.). 
Thus the claim limitation of “fiber bundle comprise thermoplastic fibers, the thermoplastic fibers having a first melting temperature, thermoplastic thread having a second melting temperature that is lower than the first melting temperature of the thermoplastic fibers” is met. 
However Gessler et al. in view of Guevel et al does not explicitly discloses the fiber preform having a non-planar three-dimensional shape that corresponds to a shape of a three-dimensional resin transfer mold.
Buckley et al. discloses non-planar three-dimensional shape that corresponds to a shape of a three-dimensional resin transfer mold (see e.g. Buckley et al. discloses using pre-shaped three-dimensional preform for resin transfer molding in Par. 71, wherein the three dimensional shape preform has a shape that is complementary shape of molds in Par. 85, 95, 130. Buckley et al. further disclose by using the preshaped three dimensional preform, it will make manage the multilayer fiber based preform manageable and stabilize the laminate for later process in Par. 39 and enable high speed, high volume output of composite form that will allow unlimited geometric configuration in Par. 40 and complete free of design in Par. 42). 
Both Gessler et al. in view of Guevel et al, and Buckley et al. are analogous in the field of preform that is impregnated with resin to form composite, it would have been obvious for a person with ordinary skills in the art to modify the preform of Gessler et al. in view of Guevel et al to be pre-shaped three-dimensional preform for resin transfer molding (see e.g. Par. 71), wherein the three dimensional shape preform has a shape that is complementary shape of molds (see e.g. Par. 85, 95, 130) as taught by Buckley et al. in order to enable the multilayer fiber based preform manageable and stabilize the laminate for later process(see e.g. Par. 39) and enable high speed, high volume output of composite form that will allow unlimited geometric configuration(see e.g. Par. 40) and complete free of design(see e.g. Par. 42) as suggested by Buckey et al. 
As to claim 2.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 further comprising a plurality of subsequent preform layers formed of the fiber bundle and successively stacked from the first preform layer, each subsequent preform layer arranged on a preceding preform layer and attached to the preceding preform layer by additional stitches of the thermoplastic thread (see e.g. Gessler et al. discloses FIG. 2 shows a schematic cross-section of a structure made up of several superimposed reinforcing fibers.  Three reinforcing fiber layers 1a, 1b, 1c, which are sewn onto substrate 2, are indicated in Par. 30. The tear-off fabric may now be easily detached from this pre-fixed fiber structure without the reinforcing fibers changing their position.  In this way, a pre-fixed 3D structure of reinforcing fibers 5b is created, which contains no fixing fibers and overall has adequate strength and stability for further processing (see FIG. 4) in Par. 39).
As to claim 3.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 2 wherein an orientation of each subsequent preform layer is offset from that of the preceding preform layer by an angular displacement relative to the principal orientation of the first layer (see e.g. Gessler et al. discloses it is possible to sew an additional reinforcing fiber layer onto the structure already formed in the same manner.  The orientation of the reinforcing fibers depending on the desired application, it may also assume a different angle of orientation with respect to the first reinforcing fiber layer.  This means that, depending on the application, the reinforcing fibers may be sewn on unidirectionally in the principal direction of stress or consistent with the desired force flux orientation in Par. 28. The reinforcing fibers may be situated on the substrate in force flux orientation so that depending on the desired application, the reinforcing fibers are aligned on the substrate in the desired principal direction of stress.  Using the idea of the present invention, it is thus also possible to transfer this force flux-appropriate fiber deposition to multilayer TFP preforms of any thickness.  In addition, it is possible to design a quasiisotropic structure in an analogous manner in Par. 20).
As to claim 5.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 wherein when the fiber preform is heated to the second melting temperature, only the thermoplastic thread melts to form tacking points throughout the fiber preform such that the fiber preform conforms to and maintains a three-dimensional shape (see e.g. Gessler et al. discloses the fixing threads first being used to fix the reinforcing fibers to the substrate and then being melted so that the fixing threads disintegrate, pre-fixing the reinforcing fibers, without influencing the mechanical properties of the reinforcing fiber structure in Par. 8. a pre-fixed 3D structure of reinforcing fibers 5b is created, which contains no fixing fibers and overall has adequate strength and stability for further processing. Furthermore as discussed in claim 1, the thermoplastic fiber for the fiber bundle will not melt when the thermoplastic thread melts.).
As to claim 6.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 wherein the substrate is removable from the fiber preform (see e.g. Gessler et al. discloses using a meltable fixing thread of this type in turn ensures an adequate fixation of fibers 1 on substrate 2 and the disintegration of thread 3 by the application of heat and its adhesability result in an adequate stability or strength of the reinforcing fiber layers, so that substrate 2 may be easily torn off from reinforcing fibers 1 without in any way adversely affecting the layer structure of the reinforcing fibers in Par. 36) after the plurality of subsequent preform layers are stacked from the first preform layer and each of the subsequent preform layers is attached to the preceding preform layer(see e.g. the result is a reinforcing fiber structure without a substrate as denoted by reference numeral 5b in FIG. 4.  In addition, a stack structure 6b is shown in FIG. 4, which is made up of a plurality of reinforcing fiber structures without substrate 5b in Par. 36. This therefore results in a laminate that is made up exclusively of reinforcing fibers and matrix (resin with disintegrated threads in Par. 37) 
As to claim 7.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 wherein the fiber bundle is also attached to itself by the plurality of stitches of the thermoplastic thread (see e.g. Gessler et al. discloses fixing threads first being used to fix the reinforcing fibers to the substrate and then being melted so that the fixing threads disintegrate, pre-fixing the reinforcing fibers, without influencing the mechanical properties of the reinforcing fiber structure in Par. 8. Additional advantages of the fixing thread used for sewing arise from the adhesive effect of the melted fixing fiber.  This pre-fixes the reinforcing fiber structure so that the reinforcing fiber structure receives adequate stability for further processing in Par. 10).
As to claim 9.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 wherein the fiber preform is formed of a single continuous fiber bundle (see e.g. Gessler et al. disclose a single reinforcing fiber 1 in Fig 1).
As to claim 10.    Gessler et al. in view of Guevel et al. and Buckley et al. discloses the fiber preform of claim 1 wherein the fiber preform is formed of at least two separate fiber bundles (see e.g. Gessler et al. disclose FIG. 2 shows a schematic cross-section of a structure made up of several superimposed reinforcing fibers.  Three reinforcing fiber layers 1a, 1b, 1c, which are sewn onto substrate 2, are indicated in Par. 30. TFP preform is to be produced from such a reinforcing fiber structure 5a as shown schematically in FIG. 2 in Par. 31. 
Fixing threads disappear in this way, the substrate may be easily separated from the laminate after curing by tearing off.  In addition the constrictions and displacements in the fiber caused by the sewing process are released again.  This therefore results in a laminate that is made up exclusively of reinforcing fibers and matrix (resin with disintegrated threads) in Par. 37).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable Gessler et al. (US20040074589) and Guevel et al. (US5910361) and Buckley et al. (US20070023975), and further in view of Tsotsis et al. (US 20130134621).
As to claim 4.    Gessler et al. discloses design the multilayer fiber reform to be quasiisotropic structure in Par. 20. 
However Gessler et al. in view of Guevel et al. and Buckley et al. does not explicitly disclose the fiber preform of claim 3 wherein the angular displacement between each of the preform layers is any one of 15 degrees, 30 degrees, 45 degrees, 60 degrees, 75 degrees, and 90 degrees.
Tsotsis et al. (US 20130134621) discloses each layer of multilayer structural fibers can have fiber orientations to be offset with various angles (e.g., 0, 30, 45, 60, 75, 90 degrees or other angles), wherein the structural fiber can be unidirectional or other fiber orientations reinforcement fiber tows(see e.g. Par. 46). 
Both Gessler et al. in view of Guevel et al. and Buckley et al., and Tsotsis et al. are analogous in the field of multilayer structure fiber comprising reinforcement fiber tow, it would have been obvious for a person with ordinary skills in the art to modify the angular displacement between each of the preform layers in Gessler et al. in view of Guevel et al. and Buckley et al. to have offset angles such as 30, 45, 60, 75, 90 degrees or other angles as taught by Tsotsis et al. in order to achieve a fiber reform with universal mechanical strength in all directions as desired by Tsotsis et al.. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable Gessler et al. (US20040074589), Guevel et al. (US5910361) and Buckley et al. (US20070023975), and further in view of Tsuchiya et al. (US 20130234361).
As to claim 11.   Gessler et al. in view of Guevel et al. and Buckley et al. does not discloses the fiber preform of claim 1 wherein the fiber preform is tunable based on controlling parameters of the fiber bundle, the thermoplastic thread, the plurality of stitches, or a combination thereof.
Tsuchiya et al. discloses reinforcing fiber bundle can vary the number of single thread in the reinforcing fiber bundle in Par. 46, wherein the large number of single thread can increase productivity and mechanical property of the single reinforcing fiber. Thus Tsuchiya et al. teaches reinforcing fiber can be tunable based on the parameter of fiber bundle, such as number of fiber bundle. 
Both Gessler et al. in view of Guevel et al. and Buckley et al. and Tsuchiya et al. are analogous in the field of reinforcing fiber bundle for fiber reinforced composite, it would have been obvious for a person with ordinary skills in the art to modify the fiber bundle of Gessler et al. in view of Guevel et al. and Buckley et al. to be number variable or tunable as taught by Tsuchiya et al. in order to balance the productivity and desired mechanical property of the reform as suggested by Tsuchiya et al. 
As to claim 12.    Gessler et al. in view of Guevel et al. and Buckley et al. does not disclose the fiber preform of claim 11 wherein the controlling parameters of the fiber bundle comprise a diameter of the fiber bundle, a ratio of the thermoplastic fibers to the reinforcing fibers, a composition of the thermoplastic fibers, and a composition of the reinforcing fibers.
Tsuchiya et al. discloses the fiber preform of claim 11 wherein the controlling parameters of the fiber bundle comprise a diameter of the fiber bundle (see e.g. average fiber diameter of the reinforcing fiber can be varied and chosen from the viewpoint of improvement in mechanical characteristics of a molded product to be obtained and the surface appearance in Par. 42), a ratio of the thermoplastic fibers to the reinforcing fibers(see e.g. polymer attached to reinforcing fiber bundles can be varied to get a balance between the adhesiveness and the handleability of the reinforcing fiber bundle in Par. 84), a composition of the thermoplastic fibers(see e.g. Par. 58 wherein the combination of thermoplastic resin within the fiber reinforced fiber bundle can be varied)
Both Gessler et al. in view of Guevel et al. and Buckley et al., and Tsuchiya et al. are analogous in the field of reinforcing fiber bundle for fiber reinforced composite, it would have been obvious for a person with ordinary skills in the art to modify the parameter of the fiber bundles of Gessler et al. in view of Guevel et al. and Buckley et al. al.  such as diameter of the fiber bundle diameter of the fiber bundle, a ratio of the thermoplastic fibers to the reinforcing fibers, a composition of the thermoplastic fibers, and a composition of the reinforcing fibers as taught by Tsuchiya et al. in order to tailor the fiber reinforced preform to achieve desired mechanical property, achieve desired balance between adhesiveness and handleability of reinforced fiber bundle and etc as suggested by Tsuchiya et al.
As to claim 13.    Gessler et al. in view of Guevel et al., Buckley et al. and Tsuchiya et al. disclose the fiber preform of claim 11 wherein the parameters of the thermoplastic thread comprise a denier of the thermoplastic thread (see e.g. Gessler et al. discloses monofilament or multifilament in Par. 41), a composition of the thermoplastic thread (see e.g. Gessler et al. discloses different type of fixing yarns in Par. 41), and a melting temperature of the thermoplastic thread (see e.g. Gessler et al. discloses different meltable fixing thread will have different melting temperature shown in Par. 35, Par. 19).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable Gessler et al. (US20040074589), Guevel et al. (US5910361), and Buckley et al. (US20070023975) and Tsuchiya et al. (US 20130234361), and further in view of Bergstrom et al. (US 20150183184).
As to claim 14.   Gessler et al. in view of Guevel et al., Buckley et al. and Tsuchiya et al. does not explicitly disclose the fiber preform of claim 11 wherein the parameters of the plurality of stitches comprise a linear distance between the stitches and a tension of the stitches.
Bergstrom et al. discloses the stitch reinforcement for a fiber preform that can be used for Resin Transfer Molding is easy to position in the mold (i.e. make the reinforcement follow the contours of the mold) as it is well known that stitched reinforcement is often very flexible if stitching parameters are properly chosen like stitch length, needle gauge and yarn tension in Par. 9, Par. 41. Bergstrom et al. discloses Resin Transfer Molding (RTM)--A process having two mould surfaces by which a resin is pumped typically at low viscosities and low or high pressures into a closed mold die set containing often a preform of dry reinforcement, that is, to infuse resin into the preform and to make a fiber-reinforced composite part in Par. 41. 
Both Gessler et al. in view of Guevel et al., Buckley et al. and Tsuchiya et al., and Bergstrom et al. are analogous in the field of stitched multilayer fiber preform, it would also have been obvious for a person with ordinary skills in the art to modify the thermoplastic thread parameters of the thermoplastic stitches thread of Gessler et al. in view of Guevel et al., Buckley et al. and Tsuchiya et al. by varying parameters of the plurality of stitches such as a linear distance between the stitches and a tension of the stitches as taught by Bergstrom et al. because varying those stitching parameters of the stitched reinforcement structure is well known in the art in order to position the fiber reinforcement easily within the mold and make the reinforcement preform follow the contours of the mold well when the stitching parameters can be properly chosen and varied as suggested by Par. 9 in Bergstrom et al.. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Gessler et al. (US20040074589), Guevel et al. (US5910361) and Buckley et al. (US20070023975), and further in view of Adolphs et al. (WO2015156861 or PCT/US1511029, use US20160355962 as equivalent)
As to claim 20. Gessler et al. discloses reinforcing fibers 1 are usually roving of glass and carbon filaments in Par. 27. 
Gessler et al. in view of Guevel et al., Buckley et al. does not discloses the fiber preform of claim 1 wherein said fiber bundle comprises the fiber bundle including a combination of spun fibers and roving fibers.
Adolphs et al. (US20160355962) discloses fiber bundles for preform for resin impregnated composite can comprise continuous roving fibers, combined with spun thermoplastic fibers such that the spun thermoplastic fiber can partially melt and bond the continuous roving fibers(see e.g. Par. 53, Par. 74, 85). By selectively bonding the filaments of the spun fiber to the fiber bundles, the fiber bundles retain the ability to shear, which is required in many applications, such as in the production of wind blades.  This ability to shear is balanced by the ability to support the unidirectional structure and maintain the presence of channels 16 between the fiber bundles (see e.g. Par. 75). 
Gessler et al. in view of Guevel et al.,Buckley et al., and Adolphs et al are analogous in the field of fiber bundle comprising roving fibers and thermoplastic fiber, it would have been obvious for a person with ordinary skill sin the art to modify the fiber bundle comprise roving fiber and thermoplastic fiber in Gessler et al. in view of Guevel et al. and Buckley et al. to be fiber bundle comprising both roving fibers and spun thermoplastic fibers as taught by Adophs et al. because the thermoplastic fiber in spun form can be selected bonded to the fiber bundle of roving fiber and facilitate to retain the ability to shear of the fiber bundle of roving fiber compared with fiber bundles that comprise nonspun thermoplastic fiber. 

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to reference Ishibashi et al. have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonstatutory Double Patenting Provisional Rejections 
The terminal disclaimers filed concurrently with this response with respect to co-pending U.S. Patent Application Nos. 16/733,760, 16/733,629, and 17/164,021. ODP are withdrawn. 

Rejection of Claims 1-3 and 5-10 under 35 U.S.C 103 over Gessler et al. in view of Guevel et al. and Ishibashi et al. 
Applicant argues in page 10 the non-planar three-dimensional shape of the fiber preform that corresponds to a shape of a three-dimensional resin transfer mold facilitates manufacture of three-dimensional composite material parts in a resin transfer molding process. The instant application advantageously, the inventive fiber preform, as recited in amended claim 1, is pre-shaped into a non-planar three-dimensional design that corresponds to a shape of a three-dimensional resin transfer mold before being placed in the three-dimensional composite material mold so that the preform is properly seated in the mold, thereby avoiding voids, wrinkles, and other undesirable alignment issues and accordingly avoid concentrations of resin, weak points, and cracking in the final composite material parts. 
Applicant argues in page 10-11 that the prior art combination of Gessler et al. in view of Guevel et al. fails to disclose the fiber preform recited in amended claim 1. In contrast to amended claim 1, the cited prior art references are wholly silent regarding a three- dimensional fiber preform. Instead, Gessler et al. teaches multilayer tailored fiber placement (TFP) preforms of any desired thickness formed of rovings of reinforcing fibers (1) sewn onto a substrate (2) using a chemically or thermally meltable fixing thread (3), which is subsequently melted so that the fixing thread (3) disintegrates to pre-fix the reinforcing fibers (1) and not influence the mechanical properties of the reinforcing fiber structure (5a). As described throughout the specification, Gessler et al. is concerned with stacked preforms of different thicknesses. (See Gessler et al. at paragraphs [0011], [0014], [0016], [0018], [0031], [0034], [0036], [0040] and FIGS. 2-4). Additionally, nowhere does Gessler et al. mention the preform having a non-planar three-dimensional shape. 
Examiner respectfully disagrees:
Gessler et al. discloses thermally meltable fixing thread having a low melting point may also be used to sew on the reinforcing fibers in Par. 35. FIG. 2 shows a schematic cross-section of a structure made up of several superimposed reinforcing fibers.  Thus it is expected that the laminated superimposed fiber preform with sewing thread will also be 3 dimensional. 
Guevel et al. (US5910361) discloses using hybrid yarn to make complex molded parts in the industry, automobiles, and aeronautics and particularly for upholstering the interiors of aircraft and helicopter cabins(see e.g. line 4-10 in column 3) because hybrid yarn having all the properties of the yarn and additionally having excellent deformability allowing hot-stamped portions with deep shapes to be produced without breakage and without formation of folds which are prejudicial to the homogeneity of such portions. The including of filament of thermoplastic fiber for wrapping ensures cohesion of the reinforcement yarn, allows a bundle of very-high-modulus organic or inorganic fibers to be used to form a yarn in which each fibrous element remains straight, thus avoiding twisting that would bring about internal stresses in the fibers(see e.g. line 30-40 in column 2). 
Guevel et al. discloses the hybrid yarn is made from carbon based reinforcing fiber and thermoplastic matrix fibers. The  The reinforcing fibers are chosen from carbon, aramid, or glass fibers while the thermoplastic fibers are chosen from polyether ether ketone (PEEK), phenylene polysulfide (PPS), polyether sulfone (PES), polyetherimide (PEI), as well as other fibers known to be used for the purpose such as polyamides and polyimides in line 55-61 in column 2. 
Both Gessler et al. and Guevel et al. are analogous in the field of molded parts comprising carbon or glass reinforcement fibers, it would have been obvious for a person with ordinary skills in the art to modify the carbon or glass reinforcement fibers of Gessler et al. to be hybrid fibers comprising both carbon or glass reinforcement fibers and thermoplastic fibers such as polyether ether ketone (PEEK), phenylene polysulfide (PPS), polyether sulfone (PES), polyetherimide (PEI) as taught by Guevel et al. because hybrid yarn having all the properties of the different types of yarns and additionally having excellent deformability allowing hot-stamped portions with deep shapes to be produced without breakage and without formation of folds which are prejudicial to the homogeneity of such portions. The including of filament of thermoplastic fiber for wrapping ensures cohesion of the reinforcement yarn, allows a bundle of very-high-modulus organic or inorganic fibers to be used to form a yarn in which each fibrous element remains straight, thus avoiding twisting that would bring about internal stresses in the fibers (see e.g. line 30-40 in column 2) as suggested by Guevel et al. 
It would also have been obvious for a person with ordinary skills in the art to modify molded article and/or preform of Gessler et al. to be made to complex molded parts in the industry, automobiles, and aeronautics and particularly for upholstering the interiors of aircraft and helicopter cabins as taught by Guevel et al. (see e.g. line 4-10 in column 3) such as it is greatly desired for automobile, aeronautics, aircraft, or helicopter cabins to comprise light while strong carbon fiber reinforced resin molded parts. As it is commonly known that automobile, aeronautics, aircraft, or helicopter cabins all comprise non-planar three- dimensional shape. As the result, the preform within the molded article will also have complex shape such as non-planar three- dimensional shape. 
Buckley et al. discloses using pre-shaped three-dimensional preform for resin transfer molding (see e.g. Par. 71), wherein the three dimensional shape preform has a shape that is complementary shape of molds (see e.g. Par. 85, 95, 130). Buckley et la. disclose by using the preshaped three dimensional preform, it will make manage the multilayer fiber based preform manageable and stabilize the laminate for later process(see e.g. Par. 39) and enable high speed, high volume output of composite form that will allow unlimited geometric configuration(see e.g. Par. 40) and complete free of design(see e.g. Par. 42). 
Both Gessler et al. in view of Guevel et al, and Buckley et al. are analogous in the field of preform that is impregnated with resin to form composite, it would have been obvious for a person with ordinary skills in the art to modify eh preform of Gessler et al. in view of Guevel et al to be pre-shaped three-dimensional preform for resin transfer molding (see e.g. Par. 71), wherein the three dimensional shape preform has a shape that is complementary shape of molds (see e.g. Par. 85, 95, 130) as taught by Buckley et al. in order to enable the multilayer fiber based preform manageable and stabilize the laminate for later process(see e.g. Par. 39) and enable high speed, high volume output of composite form that will allow unlimited geometric configuration(see e.g. Par. 40) and complete free of design(see e.g. Par. 42) as suggested by Buckey et al. 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 11 that Guevel et al., which is cited for teaching a hybrid yarn having reinforcing fibers and thermoplastic fibers, is also silent regarding two melting temperatures for the fiber bundle thermoplastic and a lower melting temperate for the thermoplastic stitching, as well as a fiber preform having a non-planar three-dimensional shape, and therefore cannot cure this deficiency of Gessler et al. 
Accordingly, Guevel et al. cannot cure the deficiencies of Gessler et al. given that one of skill in the art would not be motivated by Guevel et al. to modify the reinforcement fibers of Gessler et al. consistent with the claimed invention. 
Examiner respectfully disagrees:
The 1st thermoplastic fiber taught by Guevel et al. that can be added to the fiber bundle has higher melting temperature, wherein those first thermoplastic fiber such as PEEK has high melting point of 343 °C, PPS has high melting point (280°C), PES has melting point of can be 380 °C, PEI melting point is around 350 °C. 
The 2nd thermoplastic that is used for stitching fixing thermoplastic thread taught by Gessler et al. has a lower melting point of around 85 °C than the 1st thermoplastic fiber (see e.g. Par. 35). 
Thus the claim limitation of “fiber bundle comprise thermoplastic fibers, the thermoplastic fibers having a first melting temperature, thermoplastic thread having a second melting temperature that is lower than the first melting temperature of the thermoplastic fibers” is met. 
For the above reason, applicant’s argument is not persuasive. 

 Rejection of Claim 4 under 35 U.S.C. 103 over Gessler et al., Guevel et al., Ishibashi et al., and Tsotsis et al. as argued in page 12. 
Remarks directed to Rejection of Claims 11-13 under 35 U.S.C. 103 over Gessler et al., Guevel et al., Ishibashi et al., and Tsuchiya et al. as argued in page 13. 
See Examiner’s response to argument of claims 1-3, 5-10 above. 

Remarks directed to new claim 20 
Applicant argues  in page 15 that the cited prior art references are wholly silent regarding a three-dimensional fiber preform formed of a fiber bundle including a combination of spun fibers and roving fibers. Gessler et al. only discloses rovings of reinforcing fibers, not a combination of spun fibers and rovings and not a combination of reinforcing fibers and thermoplastic fibers in the fiber bundle. 
Guevel et al. teaches that the reinforcing fibers and thermoplastic fibers in the yarn are rovings, as shown in FIG. 4. Guevel et al. explains that the fibers being straight and remaining straight is an important feature of that invention, stating that "[t]he structure of the yarn according to the invention allows a bundle of very-high-modulus organic or inorganic fibers to be used to form a yarn in which each fibrous element remains straight, thus avoiding twisting that would bring about internal stresses in the fibers." (Guevel et al., col. 2, lns. 31-34). Guevel et al. contrasts the inventive yarn with yarns with twisted fibers, stating that in twisted yarns, "the fibers are deformed into helices, and are thus subject to a composite shear and pulling stress which substantially alters the mechanical properties of the composites obtained." (Guevel et al., col. 4, lns. 25-31). Thus, it is clear that the hybrid yarn of Guevel et al. includes only roving fibers, and that Guevel et al. teaches away from using any spun fibers within the fiber bundle. 
Examiner respectfully disagrees:
Gessler et al. discloses reinforcing fibers 1 are usually roving of glass and carbon filaments in Par. 27. 
Gessler et al. in view of Guevel et al., Buckley et al. does not discloses the fiber preform of claim 1 wherein said fiber bundle comprises the fiber bundle including a combination of spun fibers and roving fibers.
Adolphs et al. (US20160355962) discloses fiber bundles for preform for resin impregnated composite can comprise continuous roving fibers, combined with spun thermoplastic fibers such that the spun thermoplastic fiber can partially melt and bond the continuous roving fibers(see e.g. Par. 53, Par. 74, 85). By selectively bonding the filaments of the spun fiber to the fiber bundles, the fiber bundles retain the ability to shear, which is required in many applications, such as in the production of wind blades.  This ability to shear is balanced by the ability to support the unidirectional structure and maintain the presence of channels 16 between the fiber bundles (see e.g. Par. 75). 
Gessler et al. in view of Guevel et al.,Buckley et al., and Adolphs et al are analagous in the field of fiber bundle comprising roving fibers, it would have been obvious for a person with ordinary skill sin the art to modify the roving fiber comprising fiber preform of Gessler et al. in view of Guevel et al. and Buckley et al. to be fiber bundle comprising both roving fibers and spun fibers as taught by Adophs et al. such that the spun fiber can facilitate to retain the ability to shear of the roving fiber comprising fiber preform that is desired in composite application. 
For the above reason, claim limitation is met and applicant’s argument is not persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamazaki et al. (US20160279897).
Milne et al. (US20170158282).
Sakonjo et al. (US2005042410).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Examiner, Art Unit 1783